DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-8 and 17-20 are allowable. The restriction requirement between Categories A (A1-A2), B (B1-B9) and C (C1), as set forth in the Office action mailed on 06/08/2017 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/08/2017 is partially withdrawn.  Claims 1-8 and 17-20, directed to Category A-A1, B-B1 and C-C1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-16, directed to Category A(A2) and B (B2-B9) are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Objections
3.	With respect to claim 1, the claim language “wherein the stamp pad defines an outer surface of the stamp when the stamp is in operation” the stamp is disposed within the stamp pad” is somewhat confusing.  Specifically, it appears “the stamp pad” is always an outer surface while in operation or not in operation as shown in Figures 1-7.  Additionally, the limitation “the stamp is disposed within the stamp pad” is not clear.  From the specification and the drawings it appears the stamp is the overall device.  The stamp pad is inserted into the stamp. To correct these issues and to ensure that the claim the claim is clear and consistent with the specification/figures, it is suggested that claim 1 be amended to language such as the below (Note: the applicant is reminded to fully review the proposed amended language for any instances that the examiner may have been missed or misinterpreted). Additionally, claims 9-16 should be cancelled due to the above remaining restriction requirement. 

	-- 1.  Stamp pad, comprises a stamp pad carrier and an insert disposed therein to take up ink, and means disposed on the stamp pad carrier for insertion into and/or removal from a stamp, wherein the means further comprises two projections provided on one long side face for insertion into corresponding recesses on a top face of a lower part of the stamp, and in that a further means for positioning and holding is wall surface of the stamp pad is disposed within the stamp 

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a stamp pad carrier comprises two projections provided on one long side face for insertion into corresponding recesses on a top face of a lower part of the stamp, and in that a further means for positioning and holding is disposed on an opposite long side face, the further means comprises a further projection extending away from the two projections and a gap extending along the length of the opposite long side face, the stamp pad being mountable from an outside surface of the stamp, wherein the stamp pad defines an outer wall surface of the stamp and the stamp pad is disposed within the stamp.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex
parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2)
MONTHS from the mailing date of this letter. Extensions of time may be granted under

action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853